
	
		I
		111th CONGRESS
		1st Session
		H. R. 1968
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the limitation on capital losses to $10,500 and to index such limitation to
		  inflation.
	
	
		1.Limitation on capital losses
			 of individuals increased to $10,500
			(a)In
			 generalParagraph (1) of section 1211(b) of the Internal Revenue
			 Code of 1986 (relating to limitation on capital losses) is amended to read as
			 follows:
				
					(1)(A)in the case of married
				individual filing a separate return, 50 percent of the amount in effect under
				subparagraph (B) for the taxable year, or
						(B)$10,500 in any other case,
				or
						.
			(b)Cost-of-living
			 increaseSection 1211 of such
			 Code is amended by adding at the end the following new subsection:
				
					(c)Cost-of-living
				increase
						(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after calendar year 2009, the $10,500 amount under subsection (b)(1)(B)
				shall be increased by an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2008 for calendar year 1992 in subparagraph (B)
				thereof.
							(2)RoundingIf any amount after adjustment under
				paragraph (1) is not a multiple of $100, such amount shall be rounded to the
				next higher multiple of
				$100.
						.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
